Case 1:11-cv-00691-LAK-RWL Document 2187-10 Filed 04/19/19 Page 1 of 8




           EXHIBIT 10
Case 1:11-cv-00691-LAK-RWL Document 2187-10 Filed 04/19/19 Page 2 of 8




                                                          LBMiller_000001
Case 1:11-cv-00691-LAK-RWL Document 2187-10 Filed 04/19/19 Page 3 of 8




                                                          LBMiller_000002
Case 1:11-cv-00691-LAK-RWL Document 2187-10 Filed 04/19/19 Page 4 of 8




                                                          LBMiller_000003
Case 1:11-cv-00691-LAK-RWL Document 2187-10 Filed 04/19/19 Page 5 of 8




                                                          LBMiller_000004
Case 1:11-cv-00691-LAK-RWL Document 2187-10 Filed 04/19/19 Page 6 of 8




                                                          LBMiller_000005
Case 1:11-cv-00691-LAK-RWL Document 2187-10 Filed 04/19/19 Page 7 of 8




                                                          LBMiller_000006
Case 1:11-cv-00691-LAK-RWL Document 2187-10 Filed 04/19/19 Page 8 of 8




                                                          LBMiller_000007
